NUMBER 13-05-352-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

IN RE: EUSTORGIO GUZMAN RESENDEZ
                                                                                                                      

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

Before Justices Yañez, Castillo, and Garza
Memorandum Opinion Per Curiam
 
          On June 1, 2005, relator, Eustorgio Guzman Resendez, filed a petition for writ of
mandamus with this Court in which he alleges that respondent, the Honorable Omar
Guerrero, District Clerk of Hidalgo County, failed to respond to relator’s motion for forensic
DNA testing.  Relator’s petition for writ of mandamus asks this Court to order the
respondent to present the motion for forensic DNA testing to the 139th Judicial District
Court for ruling.  The Court, having examined and fully considered the petition for writ of
mandamus, is of the opinion that said petition should be denied.  The petition for writ of
mandamus is hereby DENIED.
 
 
PER CURIAM


Memorandum Opinion delivered 
and filed this the 9th day of June, 2005.